Citation Nr: 1706274	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for herpes.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to November 1996.

This matter is on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter was subsequently transferred to the RO in Jackson, Mississippi.

This issue was previously before the Board in November 2012, May 2013, and September 2013, and February 2016, at which time the Board remanded the matter for the purpose of further development.


FINDING OF FACT

The weight of the evidence of record supports a finding that herpes existed prior to the Veteran's service, but was not aggravated during service.


CONCLUSION OF LAW

Herpes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.
The Board notes that in December 2012 the Veteran was afforded a VA skin diseases Disability Benefits Questionnaire (DBQ) examination after which the examiner diagnosed genital herpes.  In September 2013, the Board remanded the claim for an opinion as to whether the Veteran's herpes was related to his service.  An April 2014supplemental opinion was obtained, and then a second supplemental opinion was obtained in July 2016.   Of note, the Veteran has not objected to the adequacy of most recent opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection

The Board notes that the Veteran has claimed that he has herpes that is related to his service.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the question of in-service disease or injury, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Here, the Veteran's September 1993 enlistment examination failed to note any evidence of herpes following an examination.  As such, the presumption of soundness attaches in this case.

To rebut the presumption of sound condition [under section 1111 of the statute for disorders not noted on the entrance or enlistment examination], VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  VA must prove both prongs to rebut the presumption of soundness.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of  "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Board must first determine whether the evidence shows that the Veteran's herpes clearly and unmistakably existed prior to his entry into service.

The Veteran's service treatment records (STRs) include a September 1993 report of medical history and December 1993 dental health questionnaire which show that the Veteran denied any history of any venereal disease at that time.

The STRs include a January 1994 clinical note which reflects that the Veteran first sought treatment for a sexually transmitted disease while stationed at Paris Island at which time he complained of a painful itchy groin rash.  He himself admitted that he may have contracted the rash from his girlfriend prior to joining the service.  He was diagnosed with herpes simplex virus type I, prescribed medication, and later that month was reportedly asymptomatic.  The Board observes that no discharge examination is of record.

Post-service, VA treatment records include a July 2009 report which indicates that the Veteran reported that he had a history of herpes, but denied experiencing any flare-ups in the last twelve years.

In September 2009, the Veteran was treated by a VA staff physician at which time he denied having had any previously diagnosed sexually transmitted diseases, other than the venereal warts for which he was seeking treatment at that time.

On December 2012 VA skin diseases DBQ examination, the Veteran presented with a history of herpes lesions since 1993.  He reported being evaluated at the base hospital and was prescribed Valtrex.  He stated that the lesions resolved, but that he later experienced a flare-up while stationed at Red Stone Arsenal in Alabama after which the condition did not resolve.  In July 2009, he was evaluated by a VA urologist and diagnosed with a penile condyloma.  After a thorough examination of the claims file and examination of the Veteran, the examiner diagnosed genital herpes since 1993.

In September 2013, the Board remanded this claim for an opinion as to whether the Veteran's herpes was related to his service.

In response to the September 2013 remand, in April 2014 the VA examiner provided a supplemental opinion.  He opined that the Veteran's herpes was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that lesions typically appear within three weeks to six months after sexual contact, but can also take years to appear.  This time period made it difficult to track the infection as it is passed from one partner to the next.  
The examiner noted that the Veteran enlisted in December 1993 and that there is documentation of him being evaluated and diagnosed as having herpes simplex in January 1994-23 days after enlistment.  He explained that this falls within the time frame when the Veteran himself stated that he was first treated.  He was unable to find any documentation of the Veteran being treated prior to his enlistment.  He explained that genital herpes cannot be cured and that antiviral medication can relieve pain and discomfort, but that lesions are most likely to recur.

Given the close proximity of the Veteran's enlistment date and the date of treatment, the examiner opined that it is most likely that his herpes simplex was present at the time of enlistment and has taken on the normal progression of the virus.

In this regard, in a February 2016 remand the Board found that the examiner did not apply the correct legal standard (clear and unmistakable evidence) when opining that the Veteran's herpes pre-existed service and was not aggravated by his service and requested an addendum opinion.

In response to the February 2016 Board remand, an additional opinion was provided in July 2016 by the same examiner who provided the April 2014 VA medical opinion.  The examiner wrote, "The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  However, while this sentence seems to support the Veteran's claim, it was clearly a typographical error, as the body of the opinion and the rationale for the opinion clearly refute any relationship between the Veteran's herpes and his service.

To that end, in the rationale the examiner noted that the Veteran enlisted in December 1993 and again noted documentation of him being evaluated and diagnosed as having herpes simplex in January 1994-23 days after enlistment.  He noted that there is documentation of the Veteran reporting that he contracted the condition from his girlfriend prior to his active duty service.  He again explained that this does not fall within the time frame when the Veteran stated that he was first treated.  The examiner was unable to find any documentation of treatment prior to the Veteran's enlistment.  He stated that genital herpes cannot be cured and that antiviral medication can relieve pain and discomfort during an outbreak by healing the sores more quickly, but lesions are most likely to recur.

He concluded that given the close proximity of enlistment date and the date of treatment, it is "most likely" that the Veteran's herpes simplex was present at the time of enlistment and has taken on the normal progression of the virus.  

As previously stated, the Board finds that the medical consensus is that the Veteran's herpes clearly and unmistakably pre-existed service.

Next, the Board must determine whether clear and unmistakable evidence exists to show that the Veteran's pre-existing herpes was not aggravated during his period of service.

In this regard, in April 2014 and July 2016, the December 2012 VA examiner opined that the Veteran's herpes was not aggravated beyond the normal progression of the virus.  On this basis, the Board concludes that any pre-existing herpes was clearly and unmistakably not aggravated beyond normal progression during his service.  There is no contrary medical opinion of record.

With regard to the Veteran's statements during the course of his appeal in which he stated that he may have contracted his groin rash, later diagnosed as herpes simplex virus type I, from his girlfriend prior to service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. 

As a lay person, the Veteran is competent to report what comes to him through his senses, so he would be competent to report experiencing a symptom such as a groin rash.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not been shown to have either the medical training or expertise to provide a complex medical opinion such as whether his herpes was permanently aggravated during service.  As such, the Veteran's statements do not refute the medical evidence of record in this case.  Thus, the Veteran's lay statements with regard to etiology are afforded limited probative value in this case. 

In sum, the more probative and competent evidence demonstrates that the Veteran's herpes, clearly and unmistakably pre-existed his period of active duty.  Further, the evidence also establishes that herpes was clearly and unmistakably not aggravated during that period of time.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for herpes is denied.


ORDER

Service connection for herpes is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


